DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “An agitator shaft for an agitator ball mill” in the preamble of claim 22, render the claims indefinite, since the preamble is conveying that claim is to single shaft (agitator ball mill is not positively claimed (intended use)), but the body of the claim disclose that the shaft is somehow rotatable. Therefore, it is unclear how a shaft per se rotates. It appears that the claim is incomplete for omitting essential elements.
In claim 22: the phrase “the distance bushing including an edge that sweeps over at least a portion of the first opening of the first grinding disc during rotation of the agitator shaft” is vague as used. It is not clear what sweeping action the applicant is referring to. For example, does grinding disc rotates with respect to the distance 
The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a ball mill having all of the elements of the claim 30. Accordingly, a claim having the same scope as claim 30, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 
Indication of allowability of claim 22 is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAYE FRANCIS/Primary Examiner, Art Unit 3725